TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00008-CV


In re Robin Carter


Rosa Laura Torres, Appellant

v.

Bruce Alan Phillips, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-04-008337, HONORABLE GUS J. STRAUSS, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E
 
PER CURIAM
    	The portion of the reporter's record to be prepared by Robin Carter is overdue.  It was
originally due to be filed on January 24, 2008. The deadline was extended to April 23, 2008. 
On June 2, 2008, this Court's clerk sent an overdue notice requesting a response by June 17, 2008. 
No response was received.  By order dated October 1, 2008, this Court ordered Carter to file the
record by October 27, 2008 or be required to show cause why she should not be held in contempt
of this Court.  She has not filed the record, but reported orally to this Court's clerk that she was
working on it.
		Robin Carter is hereby ordered to appear in person before the Court on the 28th day
of January, 2009, at 1:30 p.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show
cause why she should not  be held in contempt and sanctions imposed for her failure to comply with
the Court's October 1, 2008 order.  This order to show cause will be withdrawn and Robin Carter
will be relieved of her obligation to appear before the Court as above ordered if the Clerk receives
the reporter's record by January 28, 2009.
		It is ordered January 8, 2009.

Before Justices Patterson, Waldrop and Henson